DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  
It appears claims 10 and 20 require clarification since they appear to contradict the claims from which they depend, claims 9 and 19 respectively. Claims 9 and 19 require an adjustable control panel, while claims 10 and 20 require a fixed control panel.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 18, the limitation “the detector” does not have proper antecedent basis in the claims. It appears this limitation may refer to the camera system which is only mentioned in independent claim 1. Thus the claims will be examined “as 
It appears claims 10 and 20 require clarification since they appear to contradict the claims from which they depend, claims 9 and 19 respectively. Claims 9 and 19 require an adjustable control panel, while claims 10 and 20 require a fixed control panel. The claims will be examined “as best understood” under the assumption the equivalent control panel is fixed until it is necessary to adjust it. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiMaio (US 2009/0036902). 
Regarding claim 1, DiMaio teaches a robotic surgical system, comprising: 
a robotic arm (see at least [0043, 0046, etc.]); 

a camera system configured to detect light reflected by at least one of the end effector and the shaft and generate a first signal comprising a first dataset representative of an image of the at least one of the end effector and the shaft (see at least [see at least figures 22-25 and [0049, 0070, 0145, 0152, 0158, etc.]); and 
a processor configured to: 
receive the first signal (see at least [0070]), 
generate a modified image of the at least one of the end effector and the shaft that includes a control panel, wherein the control panel comprises one or more control elements representative of one or more operating parameters of the robotic surgical system (control panel via the icons provided on the display screens of figure 22-25, see also at least [0145-0151, etc.]) 
receive an input to the control panel from a user, the input being effective to change one of the one or more operating parameters (see at least [0143, 0162), and 
generate a command signal based on the input to change one of the operating parameters (see at least [0115, 0146, 0148, etc.]).
Regarding claim 2, DiMaio teaches a display device configured to display the modified image (see again at least figures 23-25 and [0145, 0146, etc.] which teaches a display/GUI mode of the display).
Regarding claim 3, DiMaio teaches the display device is at least one of a wall mounted display, a table mounted display, and a display on an accessory worn by a surgeon (see at least [0131, 0141] which teaches the display can be a head mounted display or an equivalent table mounted display on a surgeon console).
Regarding claim 4, DiMaio teaches the processor generates a pointer that moves relative to the modified image, based on the input from the user (see at least [0145]).
Regarding claim 5, DiMaio teaches an input device configured to receive the input from the user, wherein the input device comprises a user interface device (DiMaio teaches multiple user interface input devices, including the GUI mode in at least [0145-0151]).
Regarding claim 6, DiMaio teaches the command signal is generated when the user actuates one of the one or more control elements using the user interface device (see again at least [0145-0151, 0169, etc.]).
Regarding claim 7, DiMaio teaches the control panel is generated based on a second signal received by the processor and data related to the at least one of the end effector and the shaft that is stored in a database, wherein the second signal is representative of information related to the at least one of the end effector and the shaft (in addition to the images taken by the endoscopic camera taught throughout the description, DiMaio also teaches images and information can be used from a medical database in order to control the output of the robotic surgical robot, see at least  [0110]).
Regarding claim 8, as best understood, DiMaio teaches the processor identifies data from the first dataset that is representative of the at least one of the end effector 
Regarding claim 9, DiMaio teaches at least one of a position and a shape of the control panel in the modified image is adjusted based on the orientation of the at least one of the end effector and the shaft (see at least 0123, 0148, 0169, etc.]).
Regarding claim 10, DiMaio teaches the position of the control panel with respect to the at least one of the end effector and the shaft remains fixed (the Examiner notes that under normal circumstances until a change is required, the equivalent control panel of DiMaio remains fixed).
Regarding claims 11-20, DiMaio teaches all the limitations of the claims as applied to rejected claims 1-10 above, and are thus rejected under the same rationale. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664  
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664